Exhibit (10)A

 

TARGET CORPORATION

 

EXECUTIVE EXCESS LONG TERM DISABILITY PLAN

 

As restated effective

January 1, 2010

 

--------------------------------------------------------------------------------


 

TARGET CORPORATION

 

EXECUTIVE EXCESS LONG TERM DISABILITY PLAN

 

ARTICLE I

 

GENERAL

 

Sec. 1.1  Name of Plan. The name of the benefit plan set forth herein is “Target
Corporation Executive Excess Long Term Disability Plan (the “Plan”).

 

Sec. 1.2  Purpose. The Plan has been established by the Target Corporation (the
“Company”) to provide long term disability income that the Target Corporation
Long Term Disability Plan, the Mervyn’s Disability Plus Plan, the AMC Long Term
Disability Plan and/or the RTC Long Term Disability Plan, as in effect from time
to time, (the “TGT LTD Plans”), cannot provide to certain Participants in such
plan(s) because of the limitations imposed by the Internal Revenue Code of 1986,
as amended, (“Code”) relative to compensation above a certain maximum in
connection with computing long term disability benefits under qualified plans.
This Plan will apply to all compensation in excess of the amount included in the
TGT LTD Plans up to a cap of one million dollars. This cap may be changed by
action of the Plan Administrative Committee for the Non-Qualified Plans (“PAC”)
at any time. The Plan is intended to be a “top hat plan” as defined in Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended from time to time, (“ERISA”) and shall be interpreted and
administered accordingly.

 

Sec. 1.3  Qualified Plans. The TGT LTD Plans are sometimes referred to herein as
the “Qualified Plans”.

 

Sec. 1.4  Participation. An employee of the Company or a subsidiary of the
Company who is a member of a select group of management and a highly compensated
employee of the

 

2

--------------------------------------------------------------------------------


 

Company, or a subsidiary of the Company, becomes and remains a Participant in
this Plan only if he is a Participant in one of the TGT LTD Plans and has
compensation in excess of the Code limits for qualified earnings under a
qualified long term disability plan.

 

Sec. 1.5  Miscellaneous. The terms in this Plan shall have the same meaning as
those used in the Qualified Plans unless the context clearly indicates the
contrary.

 

ARTICLE II

 

EXCESS LONG TERM BENEFITS

 

Sec. 2.1  Amount of Excess Long Term Disability. Each Participant in this Plan
shall be entitled to excess long term disability payments in the amount of 60%
of the Participant’s Compensation in excess of the maximum amount of
compensation eligible for the TGT LTD Plans, provided, however, that each
Participant’s Compensation shall be capped at $1 million for this purpose. 
Compensation, for purposes of this Plan, means the Participant’s base salary,
plus the average of the latest three years’ bonuses, as determined at the time
the disability event occurred.

 

Sec. 2.2  Payments of Excess Long Term Disability. Payments of excess long term
disability benefits shall be made in accordance with procedures established by
the PAC or its designee.

 

ARTICLE III

 

MISCELLANEOUS

 

Sec. 3.1  Unfunded. This Plan shall be unfunded. No person entitled to a benefit
under this Plan shall, by virtue of this Plan, have any interest in any specific
asset or assets of the Company.  Such persons have only an unsecured contract
right to receive payments in accordance with this Plan.

 

3

--------------------------------------------------------------------------------


 

Sec. 3.2  Benefits May Not Be Assigned or Alienated. Except as required by law,
the interests of persons entitled to benefits under this Plan may not in any
manner whatsoever be assigned or alienated, whether voluntarily or
involuntarily, or directly or indirectly.

 

Sec. 3.3  Not Employment Agreement. This Plan is not an employment agreement and
does not assure the continued employment of any employee or Participant for any
time or period.

 

Sec. 3.4  Administration. The PAC or its designee shall control and manage the
operations and administration of this Plan and make all decisions and
determinations incident thereto.

 

Sec. 3.5  Claims Procedure. If you believe that the Company’s determination is
incorrect in any way, you must file a written claim with the PAC. The PAC
ordinarily will respond to the claim within 90 days of the date on which it is
received. However, if special circumstances require an extension of the period
of time for processing a claim, the 90 day period can be extended for an
additional 90 days by giving you written notice of the extension and the reason
that the extension is necessary. In no event will the PAC determine a
Participant to be eligible under this Plan if they are not eligible and
participating under the TGT LTD Plans.

 

If the claim for a benefit is approved, you will receive written notice of the
amount of your benefit and the date on which payments will begin. If your claim
is denied in whole or in part, you will be told in writing the specific reasons
for the decision and will receive an explanation of the procedures for reviewing
the decision.

 

If you do not agree with the decision, you can request that the PAC reconsider
its decision by filing a written request for review within 60 days after
receiving notice that the claim has been denied. You or your representative can
also present written statements which explain

 

4

--------------------------------------------------------------------------------


 

why you believe that the benefit claimed should be paid and may review all
pertinent plan documents.

 

Generally, the decision will be reviewed within 60 days after the PAC receives a
request for reconsideration. However, if special circumstances require a delay,
the review may take up to 120 days. (If a decision cannot be made within the
60-day period, you will be notified of this fact in writing.) You will receive a
written notice of the decision which will explain the reasons for the decision
by making specific reference to the Plan provisions on which the decision is
based.

 

ARTICLE IV

 

AMENDMENT, TERMINATION AND APPLICABLE LAW

 

Sec. 4.1  Amendment and Termination. This Plan may be amended or terminated at
any time by action of the Board of Directors of the Company, the PAC or the
Chief Executive Officer of the Company.

 

Sec. 4.2  Applicable Law. The provisions of this Plan shall be construed and
enforced according to the laws of the State of Minnesota to the extent that such
laws are not preempted by the laws of the United States of America. All
controversies, disputes, and claims arising hereunder shall be submitted to the
United States District Court for the District of Minnesota.

 

5

--------------------------------------------------------------------------------

 